                            Case 1:21-cr-00143-UNA Document 4 Filed 04/19/21 Page 1 of 1
US. Department of Justice
United. States Attorney
                                                                                                                    H t—fl »M /!11>.nrnM /^^! 1?-




                                                                                                                      U,g,D.J-;. -Allynla



                                   IN THE UNITED STATES DISTRICT COURT APR I S 2021 ^
                                         FOR THE NORTHERN DISTRICT OF GEORGIA ... .^^ . . _^. _. . ^
                                                                                                              JAMES N, HATTEN, Clerk
                                                               Division: Atlanta B'^"                                                    Deputy Cferf?
                                                               QJSAO: 2020R00508)

                                DEFENDANT DsTFORMATION RELATIVE TO A CRIMINAL ACTION


COUmYNAME: dayton                                                      DISTRICT COURT NO.
                                                                                                      UNDER SEAL
                                                                       MAGISTRATE CASK NO.

X Indictment                                     Information                               Magistrate's Complaint
DATE: April 19,2021                              DATE:                                     DATE:

                             UMTED STATES OF AMERICA                  SUPERSBDING INDICTMBNT
                                       vs.                            Prior Case Number:
                                  VICTOR HILL                        Date Filed:

GREATBR OFFENSE CHARGED: X Felony Misdemeanor


                                                         Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? X Yes No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No


Will the defendant require an interpreter? Yes X No




District Judge:



Attorney: Brent Alan Gray
Defense Attorney:
